DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on June 15, 2022.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pg. 10-12, filed June 15, 2022, with respect to prior art rejection of claims 1-30 have been fully considered but they are not persuasive.
A. Applicant’s argument that Sfar et al. does not disclose the claim limitations “receiving, from a first relay device of a plurality of relay devices, at least one first stream associated with a first radio network temporary identifier (RNTI) of at least two RNTIs associated with the communications link established with the base station, wherein each of the at least two RNTIs is further associated with a respective relay device of the plurality of relay devices, and wherein the at least one first stream carries data or control information associated with the communications link; and receiving, from a second relay device of the plurality of relay devices, at least one second stream associated with a second RNTI of the at least two RNTIs, wherein the at least one second stream carries data or control information associated with the communications link” because Sfar et al. only discloses transmissions for multiple WTRUs being pooled at a single relay point is not persuasive.

Sfar et al. discloses a UE establishing connections with a relay station [RS], where the RS is associated with a group RNTI, and receiving a stream associated with the group RNTI (see FIG. 25 and ¶ 245). Moreover, a base station [BS] treats the RS as a super-WTRU by pooling transmission for all WTRUs associated with the RS into a single transmission, thus utilizing air interface more efficiently and letting the relay break them up (see ¶ 244). 
Furthermore, Sfar et al. discloses several architecture representing different BS-RS-WTRU configurations (see FIG. 1). For example, Architecture-2 discloses RS 160 serving multiple WTRUs 150, where the BS-RS transmissions to the WTRUs associated with RS 160 are pooled together to reduce overhead (see FIG. 1 and ¶ 81). In other words, both Architecture-2 in FIG. 1 and pooled relay transmission, disclosed in ¶¶ 244-45, describe the same embodiment, where the transmissions to WTRUs are pooled into a single transmission, thereby realizing reduced overhead (see ¶¶ 81, 244). 
Sfar et al. also discloses another BS-RS-WTRU configuration, Architecture-4, where multiple RSs 160 assist a WTRU 150, thereby realizing a configuration similar to a distributed-MIMO configuration and improving the performance (see FIG. 1 and ¶ 83). Finally, Sfar et al. discloses that combining two or more of the 4 basic architectures in a technically straight-forward manner may yield practical configurations to overcome the problems discussed above (see ¶ 84). In other words, Sfar et al. explicitly discloses combining pooled relay transmission embodiment (Architecture-2, see FIG. 1 and ¶¶ 81, 245-45) and multiple collaborative relay architecture embodiment (Architecture-4, see FIG. 1 and ¶ 83). Although Sfar et al. mentions,  in ¶ 236, that “it is assumed that each WTRU 2430 is associated with only a single RS 2420 at any given time,” this assumption does not limit the combination of the pooled relay transmission embodiment and multiple collaborative relay architecture because Sfar et al. explicitly discloses that such combination may be desirable (see ¶ 84). 
Therefore, Sfar et al. discloses the claim limitations “receiving, from a first relay device of a plurality of relay devices, at least one first stream associated with a first radio network temporary identifier (RNTI) of at least two RNTIs associated with the communications link established with the base station, wherein each of the at least two RNTIs is further associated with a respective relay device of the plurality of relay devices, and wherein the at least one first stream carries data or control information associated with the communications link; and receiving, from a second relay device of the plurality of relay devices, at least one second stream associated with a second RNTI of the at least two RNTIs, wherein the at least one second stream carries data or control information associated with the communications link.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12, 15, 17-21, 25-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar et al. (US 2009/0175214 A1, included in the IDS submitted on April 2, 2021, “Sfar”).
Regarding claims 1 and 18, Sfar discloses a method of wireless communication by a user equipment (UE) (a UE 2530/2535, see FIG. 25), the method comprising: 
establishing a communications link with a base station (the UE establishes a communication link with BS1 2520, see FIG. 25); 
receiving, from a first relay device (the UE receives a stream associated with a group RNTI, see FIG. 25 and ¶ 245) of a plurality of relay devices (multiple relay stations, see FIG. 25), at least one first stream associated with a first radio network temporary identifier (RNTI) (a  relay station [RS] is associated with the group RNTI, see FIG. 25) associated with the communications link established with the base station (the UE can establish connections with the RS, where the RS is associated with the group RNTI, see FIG. 25), wherein each of the at least one RNTI is further associated with a respective relay device of the plurality of relay devices (the RS is associated with a group RNTI, see FIG. 25), and wherein the at least one first stream carries data or control information associated with the communications link (the stream contains data and ACK/NACK signaling, see FIG. 25-26 and ¶ 248).
Although the embodiment disclosed in FIG. 25 of Sfar discloses the UE using an RNTI associated with the communication link, the embodiment does not explicitly disclose at least two RNTIs, wherein each of the at least two RNTIs is further associated with a respective relay device of the plurality of relay devices; and receiving, from a second relay device of the plurality of relay devices, at least one second stream associated with a second RNTI of the at least two RNTIs, wherein the at least one second stream carries data or control information associated with the communications link.
Sfar discloses at least two RNTIs (Architecture-2 shows RS 160 serving multiple UEs 150, where the BS-RS transmission to the UEs associated with RS 160 are pooled together to reduce overhead, see FIG. 1 and  ¶ 81; moreover, RS 2540 is associated with a group RNTI, where a base station treats RS 2540 as a super-UE by pooling transmission for all UEs associated with RS 2540 into a single transmission, thus utilizing air interface more efficiently and letting the relay break them up, see FIG. 25 and ¶ 244; Architecture-4 shows multiple RSs 160 assisting a UE 150, thereby realizing a configuration similar to a distributed-MIMO configuration and improving the performance, see FIG. 1 and ¶ 83; finally, combining two or more of the 4 basic architectures in a technically straight-forward manner may yield practical configurations to overcome the problems discussed above, see ¶ 84; therefore, combining the pooled relay transmission configuration [Architecture-2], as shown in FIG. 1 and 25, and Architecture-4 would have been obvious, and such combination would result in each RS in Architecture-4 having its own group RNTI for pooled relay transmission, see FIG. 1, 25, and ¶ 84), wherein each of the at least two RNTIs is further associated with a respective relay device of the plurality of relay devices (each RS in Architecture-4 having its own group RNTI for pooled relay transmission, see FIG. 1, 25, and ¶ 84); and 
receiving, from a second relay device of the plurality of relay devices (the UE communicates with another one of the relays [e.g., R4 160] out of the at least two RSs [e.g., R3 and R4], see FIG. 1), at least one second stream associated with a second RNTI of the at least two RNTIs (the UE receives a stream associated with the group RNTI, see FIG. 25 and ¶ 245; moreover, each RS is associated with a group RNTI, see FIG. 1, 25 and ¶¶ 83-84, 245), wherein the at least one second stream carries data or control information associated with the communications link (the stream contains data and ACK/NACK signaling, see FIG. 25-26 and ¶ 248).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment using pooled-relay transmission as taught by FIG. 25 of Sfar, since the modification, as suggested in ¶¶ 83-84 and 366 of Sfar, enables the UE to be part of at least two group RNTIs associated with at least two RSs so that a distributed-MIMO configuration is achieved, thereby realizing improvements in performance. Furthermore, such modification would have been technically straight-forward and would have yielded practical configurations (see ¶¶ 83-84).
Furthermore, regarding claim 18, Sfar discloses an apparatus for wireless communication by a user equipment (UE) (a UE 2530/2535, see FIG. 25), the apparatus comprising: 
a memory (a memory storing a computer program, see ¶ 366); and 
at least one processor coupled to the memory and configured to perform functions (a processor that executes the computer program, see ¶¶ 367-68).
Regarding claims 2 and 19, Sfar discloses wherein the data or control information carried on the at least one first stream and the data or control information carried on the at least one second stream are aggregated (the UE receives one stream via one RS [e.g., R3] and another stream via another RS [e.g., R4] so that distributed-MIMO is achieved, see FIG. 1 and ¶¶ 83-84; moreover, distributed MIMO-configuration can allow transmission of different information bits to the UE via different RSs, which means the different information bits are aggregated at the UE, see ¶¶ 83-84, 105) at a media access control (MAC) layer of the UE (MAC layer performs streams processing and also handles group RNTI, see FIG. 26).
Regarding claims 3 and 20, Sfar discloses transmitting, to the base station, a request for the at least two RNTIs (the group RNTI must be known by the UE, see FIG. 25 and ¶ 244; moreover, the BS contains an RNTI pool manager that maintains the RNTI groups and associations between the actual RNTIs and the group RNTI allocated for the purposes of communication with the relay, see ¶ 245; this means the UE must receive the group RNTI from the BS by either a request or a command [i.e., without request]); and 
receiving, from the base station based on the request, information indicating each of the at least two RNTIs (the group RNTI must be known by the UE, see FIG. 25 and ¶ 244; moreover, the BS contains an RNTI pool manager that maintains the RNTI groups and associations between the actual RNTIs and the group RNTI allocated for the purposes of communication with the relay, see ¶ 245; this means the UE must receive the group RNTI from the BS).
Regarding claims 4 and 21, Sfar discloses assigning each of the at least two RNTIs to the respective relay device of the plurality of relay devices (the group RNTI must be known by the UE, see FIG. 25 and ¶ 244; moreover, the BS contains an RNTI pool manager that maintains the RNTI groups and associations between the actual RNTIs and the group RNTI allocated for the purposes of communication with the relay, see ¶ 245; this means the UE must receive the group RNTI from the BS and internally associate [i.e., assign] group RNTI with the respective RS); and 
transmitting, to each of the plurality of relay devices, information indicating a respective RNTI of the at least two RNTIs assigned to a respective relay device of the plurality of relay devices (the UE communicates with the relays [e.g., R3 and R4], see FIG. 1; moreover, when the UE transmits particular data to a particular RS, then the UE must include the group RNTI associated with that particular RS, see FIG. 25 and ¶¶ 244-45).
Regarding claims 8 and 25, Sfar discloses wherein the at least one first stream is simultaneously received with the at least one second stream (the UE receives one stream via one RS [e.g., R3] and another stream via another RS [e.g., R4] so that distributed-MIMO is achieved, see FIG. 1 and ¶¶ 83-84; moreover, distributed MIMO-configuration indicates that the streams are received simultaneously, see ¶¶ 83-84, 105).
Regarding claim 9, Sfar discloses wherein each of the at least two RNTIs comprises a cell RNTI (C-RNTI) (the UE can establish connections with a relay station [RS], where the RS is associated with a group RNTI [i.e., cell RNTI], see FIG. 25 and ¶ 245).
Regarding claim 10, Sfar discloses wherein the communications link comprises at least one logical connection between a first layer of the UE and a first layer of the base station, and wherein the first layer of the UE and the first layer of the base station are relatively higher that a physical (PHY) layer in a radio protocol stack (the UE and the BS1 establish a communication link comprising a logical connection in MAC layer, see FIG. 25-26; although the term “relatively higher” can be indefinite, the Specification seems to provide definiteness for the term, see ¶ 99 of the Specification).
Regarding claims 11 and 26, Sfar discloses a method of wireless communication by a base station (a BS1 2520, see FIG. 25), the method comprising: 
establishing a communications link with a user equipment (UE) (the BS1 establishes a communication link with a UE 2530/2535, see FIG. 25); 
transmitting, to a first relay device (the BS1 transmits a stream associated with the group RNTI, see FIG. 25 and ¶ 245) of a plurality of relay devices (multiple relay stations, see FIG. 25), at least one first stream associated with a first radio network temporary identifier (RNTI) (a  relay station [RS] is associated with the group RNTI, see FIG. 25) associated with the communication link established with the UE (the BS1 can establish connections with a relay station [RS], where the RS is associated with a group RNTI, see FIG. 25; moreover, the UE is part of the group RNTI, see FIG. 25 and ¶ 245), wherein each of the at least two RNTIs is further associated with respective relay device of the plurality of relay devices (the RS is associated with a group RNTI, see FIG. 25), and wherein the at least one first stream carries data or control information associated with the communications link (the stream contains data and ACK/NACK signaling, see FIG. 25-26 and ¶ 248).
Although the embodiment disclosed in FIG. 25 of Sfar discloses the UE using an RNTI associated with the communication link, the embodiment does not explicitly disclose at least two RNTIs, wherein each of the at least two RNTIs is further associated with a respective relay device of the plurality of relay devices; and transmitting, to a second relay device of the plurality of relay devices, at least one second stream associated with a second RNTI of the at least two RNTIs, wherein the at least one second stream carries data or control information associated with the communications link.
Sfar discloses at least two RNTIs (Architecture-2 shows RS 160 serving multiple UEs 150, where the BS-RS transmission to the UEs associated with RS 160 are pooled together to reduce overhead, see FIG. 1 and  ¶ 81; moreover, RS 2540 is associated with a group RNTI, where a base station treats RS 2540 as a super-UE by pooling transmission for all UEs associated with RS 2540 into a single transmission, thus utilizing air interface more efficiently and letting the relay break them up, see FIG. 25 and ¶ 244; Architecture-4 shows multiple RSs 160 assisting a UE 150, thereby realizing a configuration similar to a distributed-MIMO configuration and improving the performance, see FIG. 1 and ¶ 83; finally, combining two or more of the 4 basic architectures in a technically straight-forward manner may yield practical configurations to overcome the problems discussed above, see ¶ 84; therefore, combining the pooled relay transmission configuration [Architecture-2], as shown in FIG. 1 and 25, and Architecture-4 would have been obvious, and such combination would result in each RS in Architecture-4 having its own group RNTI for pooled relay transmission, see FIG. 1, 25, and ¶ 84), wherein each of the at least two RNTIs is further associated with a respective relay device of the plurality of relay devices (each RS in Architecture-4 having its own group RNTI for pooled relay transmission, see FIG. 1, 25, and ¶ 84); and 
transmitting, to a second relay device of the plurality of relay devices (the BS communicates with another one of the relays [e.g., R4 160] out of the at least two RSs [e.g., R3 and R4], see FIG. 1), at least one second stream associated with a second RNTI of the at least two RNTIs (the BS transmits a stream associated with the group RNTI, see FIG. 25 and ¶ 245; moreover, each RS is associated with a group RNTI, see FIG. 1, 25 and ¶¶ 83-84, 245), wherein the at least one second stream carries data or control information associated with the communications link (the stream contains data and ACK/NACK signaling, see FIG. 25-26 and ¶ 248).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment using pooled-relay transmission as taught by FIG. 25 of Sfar, since the modification, as suggested in ¶¶ 83-84 and 366 of Sfar, enables the UE to be part of at least two group RNTIs associated with at least two RSs so that a distributed-MIMO configuration is achieved, thereby realizing improvements in performance. Furthermore, such modification would have been technically straight-forward and would have yielded practical configurations (see ¶¶ 83-84).
Furthermore, regarding claim 26, Sfar discloses an apparatus for wireless communication by a base station (a BS1 2520, see FIG. 25), the apparatus comprising: 
a memory (a memory storing a computer program, see ¶ 366); and 
at least one processor coupled to the memory and configured to perform functions (a processor that executes the computer program, see ¶¶ 367-68).
Regarding claims 12 and 27, Sfar discloses receiving, from the UE, a request for the at least two RNTIs (the group RNTI must be known by the UE, see FIG. 25 and ¶ 244; moreover, the BS contains an RNTI pool manager that maintains the RNTI groups and associations between the actual RNTIs and the group RNTI allocated for the purposes of communication with the relay, see ¶ 245; this means the UE must receive the group RNTI from the BS by either a request or a command [i.e., without request]); and 
transmitting, to the UE based on the request for the at least two RNTIs, information indicating each of the at least two RNTIs (the group RNTI must be known by the UE, see FIG. 25 and ¶ 244; moreover, the BS contains an RNTI pool manager that maintains the RNTI groups and associations between the actual RNTIs and the group RNTI allocated for the purposes of communication with the relay, see ¶ 245; this means the UE must receive the group RNTI from the BS).
Regarding claims 15 and 30, Sfar discloses wherein each of the at least two RNTIs comprises a cell RNTI (C-RNTI) (the UE can establish connections with a relay station [RS], where the RS is associated with a group RNTI [i.e., cell RNTI], see FIG. 25 and ¶ 245).
Regarding claim 17, Sfar discloses wherein the communications link comprises at least one logical connection between a first layer of the base station and a first layer of the UE, and wherein the first layer of the base station and the first layer of the UE are relatively higher that a physical (PHY) layer in a radio protocol stack (the UE and the BS1 establish a communication link comprising a logical connection in MAC layer, see FIG. 25-26; although the term “relatively higher” can be indefinite, the Specification seems to provide definiteness for the term, see ¶ 99 of the Specification).

Claim 5-7, 13-14, 16, 22-24, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar in view of Kubota et al. (US 2018/0084539 A1, “Kubota”).
Regarding claims 5 and 22, Sfar does not explicitly discloses wherein the at least one first stream and the at least one second stream are received in at least one of a millimeter wave (mmW) network, a near-mmW network, or an unlicensed network.
Kubota discloses wherein the at least one first stream and the at least one second stream are received in at least one of a millimeter wave (mmW) network, a near-mmW network, or an unlicensed network (a UE can communicate with multiple base stations, where base stations can be relay stations, see FIG. 2 and ¶¶ 251; moreover, such base stations can be mmW systems or unlicensed systems, see ¶¶ 72, 251).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfar as taught by Kubota, since the modification, as suggested in ¶¶ 4, 52 of Kubota, enables a wireless communication system to coordinate configuration coordination across multiple radio access technologies, thereby increasing network efficiency and enhancing user experience.
Regarding claims 6 and 23, Sfar does not explicitly disclose wherein the at least one first stream is received via a first radio frequency (RF) chain of the UE, and the at least one second stream is received via a second RF chain of the UE.
Kubota discloses wherein the at least one first stream is received via a first radio frequency (RF) chain of the UE, and the at least one second stream is received via a second RF chain of the UE (the UE can have multiple RF chains, see ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfar as taught by Kubota, since the modification, as suggested in ¶¶ 4, 52 of Kubota, enables a wireless communication system to coordinate configuration coordination across multiple radio access technologies, thereby increasing network efficiency and enhancing user experience.
Regarding claims 7 and 24, Sfar does not explicitly disclose wherein the first RF chain of the UE is associated with the first relay device, and the second RF chain of the UE is associated with the second relay device.
Kubota discloses wherein the first RF chain of the UE is associated with the first relay device, and the second RF chain of the UE is associated with the second relay device (a UE can communicate with multiple base stations, where base stations can be relay stations, see FIG. 2 and ¶¶ 251; moreover, such base stations can use different RAT, see FIG. 2; furthermore, each RAT is associated with each RF chain ,see ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfar as taught by Kubota, since the modification, as suggested in ¶¶ 4, 52 of Kubota, enables a wireless communication system to coordinate configuration coordination across multiple radio access technologies, thereby increasing network efficiency and enhancing user experience.
Regarding claims 13 and 28, Sfar does not explicitly disclose wherein the at least one first stream and the at least one second stream are transmitted in a sub-6 or sub-7 gigahertz (GHz) network.
Kubota discloses wherein the at least one first stream and the at least one second stream are transmitted in a sub-6 or sub-7 gigahertz (GHz) network (a UE can communicate with multiple base stations, where base stations can be relay stations, see FIG. 2 and ¶¶ 251; moreover, such base stations can be 700 MHz to 2600 MHz and/or 4 GHz systems, see ¶¶ 72, 251).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfar as taught by Kubota, since the modification, as suggested in ¶¶ 4, 52 of Kubota, enables a wireless communication system to coordinate configuration coordination across multiple radio access technologies, thereby increasing network efficiency and enhancing user experience.
Regarding claims 14 and 29, Sfar does not explicitly disclose wherein each of the plurality of relay devices is configured to relay data or control information associated with the communications link established with the UE to the UE in at least one of a millimeter wave (mmW) network, a near-mmW network, or an unlicensed network.
Kubota discloses wherein each of the plurality of relay devices is configured to relay data or control information associated with the communications link established with the UE to the UE in at least one of a millimeter wave (mmW) network, a near-mmW network, or an unlicensed network (a UE can communicate with multiple base stations, where base stations can be relay stations, see FIG. 2 and ¶¶ 251; moreover, such base stations can be unlicensed systems, see ¶¶ 72, 251).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfar as taught by Kubota, since the modification, as suggested in ¶¶ 4, 52 of Kubota, enables a wireless communication system to coordinate configuration coordination across multiple radio access technologies, thereby increasing network efficiency and enhancing user experience.
Regarding claim 16, Sfar discloses wherein at least one of the plurality of relay devices comprises a wireless device (the UE can establish connections with a relay station [RS], see FIG. 25).
However, Sfar does not explicitly disclose a remote radio head (RRH) or a user equipment (UE).
Kubota discloses a remote radio head (RRH) or a user equipment (UE) (a network device, such as a relay, can be a remote radio head, see ¶ 60).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfar as taught by Kubota, since the modification, as suggested in ¶¶ 4, 52 of Kubota, enables a wireless communication system to coordinate configuration coordination across multiple radio access technologies, thereby increasing network efficiency and enhancing user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474